Exhibit 10.39

AMENDMENT

This Amendment to Secured Promissory Notes, dated as of March 31, 2009 (this
“Amendment”) is executed by White Star, LLC, Mueller Trading, L.P.,   Jason
Lyons, an individual and SRZ Trading, LLC  (collectively, the “Lenders”), for
the purposes set forth herein.

RECITALS

(a)

The Lenders and VOYANT INTERNATIONAL CORPORATION, a Nevada corporation (the
“Borrower”) are parties to a certain Secured Promissory Notes, each dated
January 26, 2009 (the “Notes”).

(b)

The Borrower has requested that the Lenders extend the Maturity Date as defined
in the Notes in order to allow the Borrower additional time to satisfy the
requirements of such sections of the Notes.

NOW, THEREFORE, the Lenders hereby agree as follows:

ARTICLE I

AMENDMENT

1.1

Amendment.  Subject to the terms and provisions of this Amendment, the Lenders
hereby agree that for purposes of the Notes, the defined term “Maturity Date”
shall be amended to October 13, 2009.

1.2

Limited Nature of Amendment. This Amendment is specifically limited to the
matters expressly addressed herein.  This Amendment does not constitute a
waiver, amendment, or forbearance of, or with respect to, any other or
additional event, circumstance, default or event of default that may now exist
or that may hereafter occur under, or in connection with, the Notes or the
Security Agreement.   Except as specifically set forth herein, all of the terms
and conditions of the Notes and the Security Agreement remain unchanged and in
full force and effect.




[SIGNATURE PAGES FOLLOW]





513022.000004 DALLAS 2463944.1




--------------------------------------------------------------------------------




White Star LLC

 

  

 

 

By:  

 

Name:

Title:

 




SRZ Trading LLC

 

  

 

 

By:  

 

Name:

Title:

 




MUELLER TRADING L.P

 

  

 

 

By:  

 

Name:

Title:

 

 

 

 

 

 

 

 

Jason Lyons








513022.000004 DALLAS 2463944.1


